DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/22/22.  These drawings are accepted.
Specification
The amendment to [0025] is sufficient to overcome the objection to Figure 1 as set forth in the previous action.
The amendment to [0026] filed 09/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has added a statement with respect to the method 100 shown in Figure 2; however such was not explicitly provided for within the specification previously, nor is what Applicant added to the specification clearly and explicitly provided for by the drawing as filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of claims 2 and 5 have been amended to require wherein the oil/gas wells are free of paraffin deposits.  Such, however, has not been explicitly described in the specification as filed.  [0030] provides for wherein the use of Applicant’s method provides for removal of paraffin deposits to a degree that the oil well is restored to near its original production capacity.  Such, however, does not explicitly support wherein the well is free of deposits as Applicant now claims.
Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claims 11-16 require wherein the method further includes ozone/hydrogen peroxide/a base in the well treatment mixture.  Such, however, is not explicitly supported by the specification as filed.  Applicant does not disclose the inclusion of such within the specification.
Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  New claims 11-16 require wherein the method further includes ozone/hydrogen peroxide/a base in the well treatment mixture.  Such, however, is not explicitly provided for in the specification as filed.  Applicant has not mentioned the inclusion of any of the noted components, i.e., ozone, hydrogen peroxide or a base, within the specification as filed, nor provided any protocols for using such.  For example, the specification fails to describe any particular base that is suitable for use in the method and/or any pH to which the treatment fluid is buffered by use therewith.  Nor are any amounts of any of these components suitable for use in the method suggested.  There is no working example of a treatment mixture containing the originally claimed components with ozone, a base and/or hydrogen peroxide that shows such is capable of indeed producing the intended result of paraffin dissolving and no suggestion is given as to what purpose the ozone, hydrogen peroxide or base are used for that would provide context to one of ordinary skill when determining a suitable amount thereof to employ in the claimed method.  
The claims therefore fail to meet at least the following Undue Experimentation factors:
The level of predictability in the art - because, although in theory a base, ozone or hydrogen peroxide may be added to the components of the well treatment mixture, it is difficult to predict the overall affect such would have on the dissolving of paraffins when it is not suggested as to what purposes these components are provided for and/or any suitable amounts thereof that are to be used.  
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for when to include a base, ozone or hydrogen peroxide and/or suggested any reason for such inclusion and/or suitable amount thereof to employ.
The existence of working examples - because Applicant does not provide a single example using ozone, hydrogen peroxide and/or a base. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - because it is not clear whether ozone, hydrogen peroxide and/or a base themselves would affect the dissolving of paraffin or if they are intended to and/or if Applicant did indeed intend such.  Each could be provided alone or in combination, but with no suggestion for suitable amounts thereof, it is difficult to predict what combinations and amounts of each would be compatible with the originally claimed treatment mixture to achieve the intended purpose of paraffin dissolving.  
Therefore, these claims are not enabled by the specification as filed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 8,695,707) in view of Solomon et al. (US 2018/0079977).
With respect to independent claim 1, Li et al. discloses a method of treating an oil well, the method comprising: mixing components to produce a well treatment mixture capable of dissolving paraffins (col. 2, l. 35-36; col. 5, l. 7-13) to produce a well treatment mixture; injecting the treatment mixture into the oil well (col. 4, l. 65- col. 5, l. 1; col. 5, l. 6-9; col. 5, l. 13-17); operating the oil well to produce oil and to distribute the treatment mixture throughout an upper portion of the oil well (col. 5, l. 2-5; col. 5, l. 10-12; col. 5, l. 17-23); and withdrawing fluid from the oil well containing a mixture of oil, the treatment mixture, production brine, and dissolved and/or delaminated paraffins (col. 5, l. 2-5; col. 5, l. 10-12; col. 5, l. 17-23).
Li et al. discloses the method set forth above, wherein the fluid is capable of removing paraffin deposits during the production of gaseous and liquid hydrocarbons from natural reservoirs (col. 1, l. 13-23), wherein such may be removed from a portion of the wellbore and/or wellbore tubulars (col. 3, l. 36-47).  The reference, however, fails to disclose wherein the treatment fluid used includes a mixture of a coagulant, an amphoteric surfactant and a water source as claimed.  Solomon teaches a mixture of compounds that can be used for reducing paraffine deposition in crude oil processing (abstract), wherein is it suggested locations of such paraffin deposits include those found downhole, including within pores in near-well formations and production tubing ([0004]-[0005]) or surfaces of piping ([0012]).  The treatment composition is further suggested to include combinations of various components ([0035], wherein a combination thereof is suggested), including one of which includes aluminum chlorohydrate in an amount that overlaps that which is instantly disclosed by Applicant to be provided so as to be used as a coagulant ([0063]), an amphoteric surfactant ([0071]), and brines such as formate brine ([0067]), thereby providing for “other salt water solution” as instantly claimed.  The composition is shown to reduce paraffin and wax deposition in crude oil during processing ([0008]).  As such, it would have been obvious to one having ordinary skill in the art to mix a coagulant, an amphoteric surfactant and at least one water source as claimed to produce a well treatment fluid to try in the method of Li et al. in order to yield the predictable result of dissolving and removing any paraffins present within the production tubing and pores of the near-well formation therewith.  
With regard to the specific combination of components in Solomon, the Examiner notes, the reference clearly suggests the use of a combination of such components, and, therefore, one having ordinary skill would recognize such a combination as a combination that can be used for the purposes taught therein.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of components from the list of additives taught by Solomon as such are disclosed as useful for treatment compositions used to dissolve paraffins.
With respect to dependent claim 2, Li et al. in view of Solomon suggests wherein following withdrawing fluid from the oil well, the oil well is free of paraffin deposits (the references clearly suggest the ability of the treatment fluids and method to dissolve and remove paraffin deposits, and, therefore, one of ordinary skill would recognize the appropriate amounts of components, timing of contact of such deposits with the treatment fluid during the disclosed soak, and conditions necessary for removal thereof therewith; col. 3, l. 45-47, wherein Li et al. discloses the method is for removing paraffin deposits from a portion of the wellbore).
With respect to dependent claim 3, Solomon further suggests addition of chloride salts to the treatment mixture for gas hydrate inhibition; such are disclosed as thermodynamic hydrate inhibitors, which, by definition lower the hydrate formation temperature of the composition ([0067]), i.e., the freezing point of the mixture.  As such, it would have been obvious to one having ordinary skill in the art to add at least chloride salts to the mixture when using the treatment fluid of Solomon in the method of Li et al. in order to further prevent the formation of gas hydrates therein.
With respect to new dependent claims 11-13, Solomon further suggests inclusion of biocides and pH buffers with the well treatment mixture ([0035]), wherein examples of such include ozone and peroxides for the biocide ([0069]) and various bases for the pH buffer ([0070]).  As such, it would have been obvious to one having ordinary skill in the art to try ozone or a peroxide in the well treatment mixture of Solomon when used in the method of Li et al. when it is desired to use a biocide therein and/or a base when it is desired to raise the pH of the well treatment mixture.  With regard to hydrogen peroxide specifically, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to use hydrogen peroxide as the peroxide biocide suggested by Solomon since hydrogen peroxide is a well established biocide that is used for such purposes in well treatment fluids. 
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Jennings (US 2007/0213231) and Solomon et al..
With respect to independent claim 4, Li et al. discloses a method of treating an oil well, the method comprising: mixing components to produce a well treatment mixture capable of dissolving paraffins (col. 2, l. 35-36; col. 5, l. 7-13) to produce a well treatment mixture; injecting the treatment mixture into the oil well (col. 4, l. 65- col. 5, l. 1; col. 5, l. 6-9; col. 5, l. 13-17); operating the oil well to produce oil and to distribute the treatment mixture throughout an upper portion of the oil well (col. 5, l. 2-5; col. 5, l. 10-12; col. 5, l. 17-23); and withdrawing fluid from the oil well containing a mixture of oil, the treatment mixture, production brine, and dissolved and/or delaminated paraffins (col. 5, l. 2-5; col. 5, l. 10-12; col. 5, l. 17-23).
Li et al. discloses wherein the invention is applicable to an organic deposit that includes gaseous and liquid hydrocarbons, and further suggests application of the treatment to those formations containing crude oil.  The reference, however, is silent to the well being treated as a natural gas well specifically.
Jennings teaches methods of admixing components for paraffin inhibition (abstract) wherein such may be used in oil wells and those used to produce natural gas so as to mitigate the effects of undesirable paraffin therein ([0002]-[0004]).  The composition used for such purposes may be used in treatment of both oil and gas wells in order to prevent the formation of paraffin deposits therein ([0026]).  
Since Jennings suggests paraffin deposition as a problem known to not only wells used to produce crude oil, but natural gas as well, and Li et al. discloses wherein gaseous products may be present in the formations treated by the disclosed method, it would have been obvious to one having ordinary skill in the art to try the method of Li et al. in a natural gas well in order to yield the predictable result of removing any paraffin deposits that may be present therein since depositions of paraffins is a problem known to also affect natural gas wells.  
Li et al. discloses the method set forth above, wherein the fluid is capable of removing paraffin deposits during the production of gaseous and liquid hydrocarbons from natural reservoirs (col. 1, l. 13-23), wherein such may be removed from a portion of the wellbore and/or wellbore tubulars (col. 3, l. 36-47).  The reference, however, fails to disclose wherein the treatment fluid used includes a mixture of a coagulant, an amphoteric surfactant and a water source as claimed.  Solomon teaches a mixture of compounds that can be used for reducing paraffine deposition in crude oil processing (abstract), wherein is it suggested locations of such paraffin deposits include those found downhole, including within pores in near-well formations and production tubing ([0004]-[0005]) or surfaces of piping ([0012]).  The treatment composition is further suggested to include combinations of various components ([0035], wherein a combination thereof is suggested), including one of which includes aluminum chlorohydrate in an amount that overlaps that which is instantly disclosed by Applicant to be provided so as to be used as a coagulant ([0063]), an amphoteric surfactant ([0071]), and brines such as formate brine ([0067]), thereby providing for “other salt water solution” as instantly claimed.  The composition is shown to reduce paraffin and wax deposition in crude oil during processing ([0008]).  As such, it would have been obvious to one having ordinary skill in the art to mix a coagulant, an amphoteric surfactant and at least one water source as claimed to produce a well treatment fluid to try in the method of Li et al. in order to yield the predictable result of dissolving and removing any paraffins present within the production tubing and pores of the near-well formation therewith.  
With regard to the specific combination of components in Solomon, the Examiner notes, the reference clearly suggests the use of a combination of such components, and, therefore, one having ordinary skill would recognize such a combination as a combination that can be used for the purposes taught therein.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of components from the list of additives taught by Solomon as such are disclosed as useful for treatment compositions used to dissolve paraffins.
With respect to dependent claim 5, Li et al. in view of Solomon suggests wherein following withdrawing fluid from the well, the well is free of paraffin deposits (the references clearly suggest the ability of the treatment fluids and method to dissolve and remove paraffin deposits, and, therefore, one of ordinary skill would recognize the appropriate amounts of components, timing of contact of such deposits with the treatment fluid during the disclosed soak, and conditions necessary for removal thereof therewith; col. 3, l. 45-47, wherein Li et al. discloses the method is for removing paraffin deposits from a portion of the wellbore).
With respect to dependent claim 6, Solomon further suggests addition of chloride salts to the treatment mixture for gas hydrate inhibition; such are disclosed as thermodynamic hydrate inhibitors, which, by definition lower the hydrate formation temperature of the composition ([0067]), i.e., the freezing point of the mixture.  As such, it would have been obvious to one having ordinary skill in the art to add at least chloride salts to the mixture when using the treatment fluid of Solomon in the method of Li et al. in order to further prevent the formation of gas hydrates therein.
With respect to new dependent claims 14-16, Solomon further suggests inclusion of biocides and pH buffers with the well treatment mixture ([0035]), wherein examples of such include ozone and peroxides for the biocide ([0069]) and various bases for the pH buffer ([0070]).  As such, it would have been obvious to one having ordinary skill in the art to try ozone or a peroxide in the well treatment mixture of Solomon when used in the method of Li et al. when it is desired to use a biocide therein and/or a base when it is desired to raise the pH of the well treatment mixture.  With regard to hydrogen peroxide specifically, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to use hydrogen peroxide as the peroxide biocide suggested by Solomon since hydrogen peroxide is a well established biocide that is used for such purposes in well treatment fluids. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) over the prior art as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/22/22